Citation Nr: 1001773	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-16 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to 
September 1971.  This matter initially came before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
issued in 2002 by the Atlanta, Georgia Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The Board 
Remanded the claim in December 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified that he felt his PTSD was due, at least 
in part, to witnessing, through binoculars, the death of 
Republic of Korea (ROK) Marines during amphibious operations 
from the ship to which the Veteran was assigned, the USS 
COLONIAL (LSD 18).  In September 2009, the AMC made a formal 
finding that there were no available records which could 
corroborate either of the event the Veteran contends caused 
him to develop his current PTSD .  

However, the Veteran's representative has submitted August 
2009 correspondence from the National Archives and Records 
Administration (NARA) indicating that the deck logs of the 
USS COLONIAL reflect that it went to Cua Viet, Vietnam in 
June 1969 through July 1969 and in October 1969.  Cua Viet is 
near the northern-most outpost used by the US during the 
Vietnam War.  The August 2009 NARA correspondence indicates 
that deck logs for the USS COLONIAL are available.  

It appears to the Board that the deck logs would be relevant 
to establish whether the USS COLONIAL carried ROK Marines who 
came under enemy fire during an amphibious landing from the 
COLONIAL in 1969.  Moreover, if the COLONIAL'S deck logs do 
not provide such information, Joint Records Research Center 
(JSRRC) may be able to confirm whether ROK Marines 
participated in an amphibious landing from the USS COLONIAL 
during the relevant periods in 1969 and came under fire 
during the landing.

Accordingly, the case is REMANDED for the following action:

1.  Request the Deck Log Book of the USS 
COLONIAL for the period from June 1, 1969 to 
July 22, 1969 and from August 14, 1969 to 
October 8, 1969, for the purpose of verifying 
that the USS COLONIAL carried ROK Marines, and 
verifying that ROK Marines participated in an 
amphibious landing during which ROK casualties 
were sustained while the USS COLONIAL remained 
in the nearby waters.  

If the deck logs do not verify the claimed 
stressors, contact the JSRRC and request 
verification.  

2.  The Veteran should again be offered the 
opportunity to identify any additional 
relevant evidence not of record.

3.  The Veteran's VA clinical records since 
April 1, 2009 should be obtained.  The Veteran 
should be asked whether he has obtained any 
private or Vet Center clinical treatment for 
PTSD, especially since April 1, 2009, and any 
identified evidence should be obtained.

4.  If, but only if, official records 
corroborate that the USS COLONIAL carried ROK 
Marines who sustained casualties following 
amphibious landing from the COLONIAL, then the 
AMC/RO should summarize the verified events.  

5.  Then, after the summary of any and all 
verified events alleged by the Veteran as 
stressful has been prepared, the Veteran 
should be afforded VA psychiatric examination.  
The examiner should be provided with a copy of 
this Remand, the summary of the events as 
alleged by the Veteran, and the claims files.  
In the written examination report, the 
examiner should discuss review of the claims 
file, private clinical records, VA clinical 
records, the Veteran's allegations, and the 
events verified.  The examiner should assign a 
diagnosis for each psychiatric disorder 
present.  If a diagnosis of PTSD is not 
assigned, the examiner should specify which 
criteria in DSM-IV are not met.

If a diagnosis of PTSD is assigned, the 
examiner should answer the following question: 
Is it at least as likely as not (a 50 percent 
likelihood, or greater) or it is less than 
likely (a likelihood below 50 percent) that 
the Veteran incurred PTSD in service or as a 
result of witnessing, through binoculars, the 
engagement of ROK Marines with the enemy, or 
as a result of other verified event that the 
Veteran alleges was a stressor?

The examiner should explain the rationale for 
the opinion expressed.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  

6.  Review the claims file, and arrange for 
any further development suggested by the 
results of the development ordered above, and 
readjudicate the claim.  If the benefit sought 
remains denied, an appropriate supplemental 
statement of the case should be furnished to 
the Veteran and his representative, and they 
should have the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


